Citation Nr: 0809195	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  06-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial, compensable rating for flat feet.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision in 
which the RO granted the veteran's claim for service 
connection for flat feet and awarded a noncompensable (0 
percent) rating, effective September 13, 2002.  In May 2005, 
the veteran filed a notice of disagreement (NOD) regarding 
the assigned rating.  A statement of the case (SOC) was 
issued in February 2006, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in April 2006.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected 
disabilities).

On his substantive appeal, the appellant indicated that he 
desired a Board hearing in Washington, D.C.  A March 2007 
letter from the Board notified him that the requested hearing 
had been scheduled for a date in May 2007.  The appellant 
failed to appear for his scheduled hearing.  As the claims 
file does not reflect that the letter was returned as 
undeliverable, and the appellant has not requested that the 
hearing be rescheduled, the hearing request is deemed 
withdrawn.  See 38 C.F.R. § 20.702 (2007). 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the September 13, 2002, effective date of the grant 
of service connection, the veteran's bilateral moderate pes 
planus has been manifested by normal alignment of the 
bilateral Achilles tendons; there has been no evidence of 
abnormal weightbearing, painful motion, edema, weakness, 
instability, or tenderness. 


CONCLUSION OF LAW

The criteria for an initial, compensable rating for flat feet 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.31, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5276 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a December 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claim for service 
connection for flat feet, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  Moreover, the February 2006 
SOC set forth the criteria for higher ratings for his flat 
feet (which suffices for Dingess/Hartman).

In Dingess, supra, the United States Court of Appeals for 
Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the appellant is challenging the initial rating 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board points out that a March 2006 letter generally 
informed the appellant how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations.  The timing of this notice-
subsequent to the last adjudication of the claim-is not 
shown to prejudice the veteran.  Because the Board herein 
denies the claim for a higher rating, no disability rating or 
effective date is being, or is to be, assigned.  Hence, there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; outpatient treatment records from VA 
facilities in New York; and the report of a VA examination.  
Also of record and considered in connection with this claim 
are written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection, and consideration of the appropriateness 
of "staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found), are both 
required.  See Fenderson, 12 Vet. App. at 126.


In this case, the RO assigned an initial, noncompensable 
rating for the veteran's flat feet pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

Under Diagnostic Code 5276, a noncompensable rating is 
granted for mild pes planus with symptoms relieved by built-
up shoe or arch support.  A rating of 10 percent is assigned 
for moderate unilateral or bilateral symptoms of pes planus 
to include weightbearing line over or medial to the great 
toe, inward bowing of the Achilles tendon, and pain on 
manipulation and use of the feet.  A 20 percent (unilateral) 
or 30 percent (bilateral) rating is granted for severe 
symptoms of pes planus to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 30 percent (unilateral) or 
50 percent (bilateral) rating is warranted for pronounced 
symptoms to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) rating in every instance in which 
the rating schedule does not provide such a rating and the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  

Considering the pertinent evidence of record in light of the 
above-noted criteria, the Board finds that the criteria for 
an initial rating for service-connected flat feet have not 
been met at any time since the September 13, 2002 effective 
date of the grant of service connection for that disability.

Service medical records reflect that the veteran had flat 
feet at the time of his October 1956 discharge examination, 
but all other service medical records are negative for any 
complaints of or treatment for flat feet.

VA outpatient treatment records dated from July 2001 to June 
2004 are negative for any references to complaints of or 
treatments for the veteran's flat feet.  An April 2004 VA 
record noted, when the veteran was examined for other 
disorders, that the veteran's dorsalis pedis pulse and 
posterior tibial pulse were 1+, that there were no lesions on 
his feet, and that there was no calf tenderness.

On VA examination April 2004, the veteran was found to have 
moderate flat feet bilaterally for which he did not seek 
treatment.  The veteran also did not complain of pain, 
weakness, or fatigability.  On physical examination, there 
was no evidence of abnormal weightbearing, painful motion, 
edema, weakness, instability, or tenderness.  The report 
noted that the veteran was a little unsteady when walking.  
The veteran ambulated with a cane.  He did not complain of 
foot pain when walking or standing.  Normal alignment of the 
bilateral Achilles tendons was noted and there was no 
evidence of pain on palpation of the feet.  The examiner 
diagnosed bilateral moderate pes planus.

The Board also points out that, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; see DeLuca v. 
Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 
C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).

In this case, there is no basis for assignment of any higher 
rating on the basis of functional loss due to pain.  Pain, 
particularly on manipulation, is contemplated in the rating 
criteria of Diagnostic Code 5276.  There also is no basis for 
assignment of any higher rating based on functional loss due 
to pain during flare-ups or with repeated activity; the 
veteran specifically did not complain, during the April 2004 
examination, of foot pain when walking or standing.  
Additionally, the record presents no basis for assignment of 
any higher rating pursuant to the criteria of 38 C.F.R. 
§§ 4.40 and 4.45, or DeLuca.  For example, the April 2004 VA 
examiner specifically noted that the veteran's flat foot 
symptomatology did not include weakness, pain, or fatigue.  

The aforementioned discussion makes it clear that, since the 
effective date of the grant of service connection, the 
symptoms of the veteran's flat foot disability have more 
nearly approximated the criteria for a noncompensable rating 
under Diagnostic Code 5276.  Under these circumstances, the 
Board must conclude that the criteria for the minimum, 
compensable 10 percent rating for flat feet have not been 
met.  It logically follows that the criteria for any higher 
rating under Diagnostic Code 5276 likewise have not been met.

For all the foregoing reasons, there is no basis for staged 
rating of this disability, pursuant to Fenderson, and the 
claim for an initial, compensable rating for flat feet must 
be denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for flat feet is denied.



____________________________________________
JACQUELINE E. MONROE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


